EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Sluzas on 7/12/22 and 7/26/22.
The application has been amended as follows: 
In claim 1, line 15, after “the longitudinal axis,” insert –and--.
In claims 2-4, 6-15, and 17-20, first lines, change “An ultrasonic welding installation” to --The ultrasonic welding installation--.
In claim 20, replace “claim 5” with “claim 1”.
In the specification, page 7, line 30, replace “4c show” with “4c, and 4d show”.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the installation of claim 1; in particular the combination of wherein the sonotrode (1) and the support element (7) have mutually corresponding support surfaces which when a force is applied to the sonotrode (1) perpendicularly to the longitudinal axis come into contact with each other, wherein the support surfaces are of such a configuration that, when they are in contact with each other, they prevent a relative movement of the sonotrode (1) with respect to the support element (7) in the direction of the longitudinal axis, and allow rotation of the sonotrode (1) about the longitudinal axis, and wherein the support element (7) is of such a configuration that the support element (7) is reciprocal between two positions perpendicularly to the longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KILEY S STONER/Primary Examiner, Art Unit 1735